          Case 1:12-cr-00626-ER Document 407
                                         405 Filed 06/10/20 Page 1 of 1




                                  George Robert Goltzer
                                     152 West 57th Street
                                          8th Floor
                                     New York, NY 10019

Ying Stafford                                                               Tel. 212/608-1260
Associate Counsel                                                           Cell 917/553-6704
                                                                            Fax 1646/430-8944
                                                                            grgoltzer@gmail.com
                                       June 10, 2020

Hon. Edgardo Ramos
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007
Via ECF

                                       Re: United States v. Whitaker
                                             12 Cr. 626 (ER)

Dear Judge Ramos:

        Please accept this letter as an application to continue the sentence of Mr. Whitaker, currently
scheduled for June 26, 2020, to any date after September 9, 2020, convenient to the Court. The
current restrictions on movement and court appearances will likely be in effect on June 30, and we
will not be able to appear in person. In addition, we await the final presentence report from
Probation.

      If this application is agreeable, may I impose upon Your Honor to “so order” this letter.
Thank you for your consideration. I remain

                                       Respectfully,
                                       s/GRGoltzer
                                       George Robert Goltzer

cc: All parties via ECF


The September 26 sentencing is adjourned to October 7, 2020, at 11:00 AM.
SO ORDERED.



                                                     6/10/2020
